Citation Nr: 1822944	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-10 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to a rating in excess of 10 percent for degenerative disc disease with intervertebral disc syndrome, lumbar spine to include claim for spinal stenosis spondylosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1977 to June 1983. He was discharged "under other than honorable conditions." In an October 2010 administrative decision, the Veteran's period of service from December 1977 to July 1980 was held to be honorable for VA purposes. The period of service from July 1980 to June 1983 was held to be under dishonorable conditions, and he was barred from entitlement to all benefits administered by the VA for the second period of service only.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in September 2015, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of an increased rating for lumbar spine DDD and service connection for hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ) and are addressed below.  VA will notify the appellant if further action is required.


FINDING

In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for PTSD was requested.
CONCLUSION

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 . In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


 ORDER

The appeal for service connection for PTSD is dismissed.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 . See Correia v. McDonald, 28 Vet. App. 158 (2016). The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Veteran has not received a VA examination that complies with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia. 

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "[E]licit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so." Sharp, 29 Vet. App. at 35.

The Board notes that the May 2017 VA Disability Benefits Questionnaire (DBQ) contained a section that noted that there was "objective evidence of pain on passive range of motion testing" and that there was "objective evidence of pain on non-weight bearing testing." While it appears that this was an attempt to comply with Correia, as quoted above the Court specifically stated in that case that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 and additionally that "the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." The Court specifically stated that "range of motion testing" was required. The information provided by the May 2017 VA DBQ regarding evidence of pain on passive range of motion and in non-weight bearing failed to provide the information required pursuant to Correia, as range of motion results were not provided on both active and passive motion, in weight-bearing and nonweight-bearing.  

Consequently, the Veteran must be afforded new VA examinations that comply with 38 C.F.R. § 4.59 and include all necessary information in view of the Veteran's lay reports, DeLuca, Correia, and Sharp.

Additionally, the Veteran's claim for service connection for hypertension requires remand for a new medical opinion. The Veteran received a VA examination in July 2015. The VA examiner stated that the Veteran's hypertension is less likely than not related to service due to a lack of diagnosis during service. The examiner noted two instances of elevated blood pressure readings during active duty, but stated that three are necessary for a diagnosis. However, this does not address whether the Veteran's current hypertension is related to the Veteran's elevated blood pressure during service. Diagnosis while in service is not a requirement for service connection. Therefore, remand is necessary for an opinion to address whether the Veteran's current hypertension is as likely as not related to his elevated blood pressure while in service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA examination to determine the severity of his degenerative disc disease of the lumbar spine.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016. If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  

If the Veteran reports flare-up episodes, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why he or she cannot do so.

2. Obtain an opinion regarding the etiology of the Veteran's hypertension. Request that the examiner review the electronic claims file including the service treatment records and provide an opinion to answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is related to the Veteran's elevated blood pressure readings in service?

A detailed rationale for the opinion must be provided. 
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After completing the requested actions, readjudicate the claim in light of all pertinent evidence. If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




